Gabris v 3M Co. (2019 NY Slip Op 08013)





Gabris v 3M Co.


2019 NY Slip Op 08013


Decided on November 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 7, 2019

Sweeny, J.P., Richter, Kapnick, Kern, Singh, JJ.


9879 190259/17

[*1]Stephen Gabris, Jr., etc., Plaintiff-Respondent,
v3M Company, et al., Defendants, R.J. Reynolds Tobacco Company, Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Manuel Mendez, J.), entered on or about August 22, 2018,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated October 10, 2019,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: NOVEMBER 7, 2019
CLERK